 1
 2
                                                                 JS-6
 3
 4
 5
 6
 7
 8                    UNITED STATES DISTRICT COURT
 9                   CENTRAL DISTRICT OF CALIFORNIA
10                                 EASTERN DIVISION
11   ANTHONY CABRERA,                     ) No. 5:19-cv-00484-MWF (JDE)
                                          )
12                    Plaintiff,          )
                                          ) JUDGMENT
13                    v.                  )
                                          )
14   WEST VALLEY DETENTION                )
                                          )
15   CENTER, et al.,                      )
                     Defendants.          )
16
17
          Pursuant to the Order Dismissing Complaint, IT IS HEREBY
18
     ADJUDGED that this action is dismissed without prejudice.
19
20
     Dated: July 17, 2019
21
22                                           ______________________________
23                                           MICHAEL W. FITZGERALD
                                             United States District Judge
24
25
26
27
28
